                 UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                           Plaintiff,
 v.                                                 Case No. 20-CR-133-JPS

 EMANUEL WOLFE,                                                   ORDER

                           Defendant.


       On November 19, 2020, the parties appeared via telephone for a

status hearing at which the government requested that the Court make a

finding as to excludable time under the Speedy Trial Act, 18 U.S.C. § 3161.

(Docket #10).

       Toward that end, the Court finds that the deepening breadth, depth,

and trajectory of the COVID-19 pandemic presents life threatening medical

challenges to the parties, attorneys, court staff, and community. Thus, until

such time as a safe and effective vaccine has been approved and

administered to those appearing in-person in this branch of the Court, all

trial dates will be continued. Accordingly, the Court will exclude the period

from the date of this Order to the plea agreement deadline set in this case

for February 1, 2021 from the Speedy Trial Act calculation. (Id.) The Court

finds that such a continuance serves the ends of justice and outweighs the

interest of the public and the defendant in a speedy trial. 18 U.S.C. §

3161(h)(7).




  Case 2:20-cr-00133-JPS Filed 12/02/20 Page 1 of 2 Document 11
      Accordingly,

      IT IS ORDERED that the time from the date of this Order through

February 1, 2021 be and the same is hereby excluded from any Speedy Trial

Act calculation.

      Dated at Milwaukee, Wisconsin, this 2nd day of December, 2020.

                                 BY THE COURT:




                                 J.P. Stadtmueller
                                 U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00133-JPS Filed 12/02/20 Page 2 of 2 Document 11
